DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species IA-A in the reply filed on 12/7/21 is acknowledged.  The ground(s) of traversal have been found persuasive. Therefore, the restriction requirement has been withdrawn.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 

It is noted that claim 1 mentions a liquid, a control signal, and liquid discharging apparatus. However, none are positively claimed as elements of the liquid discharging device. The claims are directed to an apparatus not a process of use. There is no requirement that the claimed device as defined by the discharging portion and sheet material to every be used in any process including with any other material/liquid or structures that are not positively claimed as elements of the invention.
It is noted that “a discharging portion” is relatively broad and is not defined by any specific structural elements.  
Furthermore, it is noted that “a characteristic” of the sheet material is not required to be any structure.
It is noted that “configured to” clauses that are directed to the intended use relative to further unclaimed materials and/or structures are employed throughout the claims. However, placing configure to before each ever possible use of a structure does not necessarily provide for a further structural element/limitation. It is noted that various broad elements recited throughout the claims are not defined as comprising any specific structure(s) nor having any structural connectivity any other positively claimed structural element, but are described in reference to an intended use. 

It is noted that the phrase “forming portion” in claims 10 and 16 is broad and not defined as being any specific structure.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear if applicant is attempting to claim the liquid dispensing apparatus is an element of liquid discharging device. Based upon the specification and as give in claim 9, the liquid discharging apparatus is not a structural element of the claimed liquid discharging device of claim 1. Therefore, it is unclear how the phrase “the liquid discharging apparatus on which the liquid discharging device is mounted” further structurally limits the invention. As indicated in the preamble, the claimed device is intended “to be used with a liquid 
As to claim 1, it is unclear what is the structural nexus/connectivity of the discharging portion and the sheet material. They are nor required to be structurally connected. Therefore, it is unclear how the structurally unconnected elements define a single apparatus. Structures that are not connected do not define a single apparatus. They are parts that can be used together.  
As to claims 2, 5, and 8, it is unclear how the configured to clause further structurally limits the invention because the phrase does not provide for any additional structural element of the discharging portion. The clause  is directed to intended use with the unclaimed liquid dispensing apparatus. As noted above, there is no requirement for the claimed device to ever be used with the liquid discharging device nor receive any “control signal” from anything. Furthermore, the clause is based upon conditional use as indicated by the “when” clause such condition is never required to ever occur. (See also claim 9 and the “only if’ clause of claim 13).  Furthermore it is unclear what is required of a broad characteristic for it to “indicate” anything to anyone nor any further structure. An indication is not structure. Furthermore, what change that one person may observe and consider/interpret as an “indication” of anything, such  change may not be an indication of the same to another person. The device is not required to include any structure that sends, any structure connected to such sending structure that receives any control signal nor any structure that detects a change in a characteristic and determines what the change in such characteristic means. 

As to claim 7, it is unclear what is the structural connectivity to the prior positively claimed structural elements. See also remarks/rejections above. 
As to claims 9-13, 16, and 18 it is unclear what is the structural connectivity of the positively claimed structural elements. There is no structural connection required between the mounting portion, reading unit, processor, forming portion, and heater. See also remarks/rejections above.
As to claim 19, it is unclear what is the structural connectivity of  irradiation unit and detection unit and the prior positively claimed structural elements. There is no structural connection required between the irradiation unit and detection unit. See also prior remarks/rejections above. 
As to claim 20, it is unclear what is the structural connectivity between each of the elements of the liquid discharging device (presentation unit, interface, acquisition unit, and processor) to each other and the prior positively claimed structural elements of claim 13. Furthermore, it is noted that “identification information” is not structure nor is it required to be related to identifying anything specific. There is no relationship of such information and the characteristic of the sheet material provided for in the claim. There is nothing precluding such from being one in the same. It is noted that a server is not positively claimed as an element of the invention, but is mentioned relative to intended use. See also remarks/rejections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Noritake et al., US 2007/0084997.
Noritake discloses in figures 2-4(a-e) ([0062] and claim 7): a liquid discharging device (210}+(50)+(60) (fig. 3a-c) to be used with a liquid dispensing apparatus (200), comprising: a discharging portion (500)+(51)+(52) configured to discharge a liquid ([0062] "liquid sample S") based on a control signal from the liquid dispensing apparatus (200) on which the liquid discharging device is mounted (Fig. 2); and a sheet material (60) [0064] having a characteristic configured to be changed by the liquid dispensing apparatus after a discharge of the liquid by the discharging portion.
As to claims 2, 4-6 the refence discloses that the deposition of the spots (70) causes a change in the overall shape of the sheet (60) and a color of the sheet. 
As to claims 3 and 14, in paragraph [0093] and fig. 1 is disclosed film (20) covering “a liquid holding container” (3); and as to claim 10 and 16 wherein the forming portion is 
As to claims 9, Noritake discloses in paragraph [0070] and in Figs.3(a-c) a mounting portion: (220)+(230)+(240); a reading unit: (65); and a processor: note that it is unambiguously derivable from the cited passages that the liquid dispensing apparatus (200) comprises a processor so that the steps 3(A)-(C) take place. See also in paragraph [0070] a reading unit (65) which supplies a control signal to the processor so that the discharge unit (50) dispenses a sample S (or not0 based on a "characteristic detected on the sheet (60) of the liquid discharging device (210)+(50)+(60).  See [0064]-[0070] and fig. 2. The spots was inspected mechanically with an image processing by a computer and CCD, a decision circuit. (Paragraphs 0136, 0139, and 0148, also applicable to claims 12-13 and 19). 
Claim 13 is combination of claim 1 and claim 9. Therefore, claim 13 is rejected for same reason as previously stated above applicable to claims 1 and 9. Dependent claims 14-18 are the same as prior dependent claims previously addressed above. 
As to claim 20, see paragraphs [0070]-[0079], wherein it is disclosed: a unit configured to store identification information [0070]; an interface to communicate with a server and an acquisition unit [0074] and a processor configured to acquire a use history and to transmit a request to the server.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noritake et al. as applied, and further in view of Yamamoto et al., US 6,517,178.
Noritake et al. does not disclose the device as comprising a heater.  
Yamamoto discloses a device for dispensing liquid.

It would have been obvious to one of ordinary skill in the to modify the device of Noritake to include a heater such as taught by Yamamoto to dry the sheet material as desired. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alzona; Gerard et al.; KIM; Sung-Woo et al.; Zhou; Jing et al.; Okawa; Kenichi; Kawamura; Masashi; Ng, Kin Chiu; Treptow, Rainer; Yamamoto; Ryoichi et al.; and Schantz; Christopher A. et al. disclose dispensing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798